Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Corrected Notice of Allowance

This Corrected Notice of Allowance is set forth to address drawing inconsistencies that were inadvertently not addressed in the previous notice of allowance. After the mailing of the previous Notice of Allowance, the examiner attempted to contact the attorney of record to discuss the drawing inconsistencies, but the attempt did not result in a conversation taking place. 

Drawing Objection
 
The drawing is objected to due to inconsistencies between corresponding features in different views. The three circular features at the left side of the rear camera feature are inconsistent between reproductions 1.2 and 1.8. 

Specifically,

A- The top circular feature of the rear camera in reproduction 1.2 has an additional inner circle that is not shown in reproduction 1.8 (see annotation A in partial reproductions 1.2 and 1.8 below). 

B- The inner concentric circle in the center circular feature of the rear camera in reproduction 1.2 has a wider diameter, and thus appears closer to the outer circle, compared to the inner concentric circle in reproduction 1.8 (see annotation B in partial reproductions 1.2 and 1.8 below).

C- The bottom circular feature of the rear camera in reproduction 1.2 has a single inner concentric circle of an intermediate sized diameter, while reproduction 1.8 includes two inner concentric circles, one with a smaller diameter and one with a larger diameter (see annotation C in partial reproductions 1.2 and 1.8 below). 


    PNG
    media_image1.png
    767
    569
    media_image1.png
    Greyscale


A new, formal, and mutually consistent drawing wherein either the showing of the rear camera from original reproduction 1.2 has been consistently utilized in reproduction 1.8, or the showing of the rear camera from original reproduction 1.8 has been consistently utilized in reproduction 1.2, is now required. 

Upon receipt, the new drawings required herein may not be forwarded to the examiner for review. It is therefore of the utmost importance that applicant(s) review the new drawing to ensure accuracy, avoidance of new matter, and compliance with the requirement set forth above.

Applicants are reminded that when preparing new drawings in compliance with the requirement therefor, care must be exercised to avoid introduction of anything which could be construed to be new matter, the same being prohibited by 35 U.S.C. 132 and 37 CFR 1.121. In order to avoid new matter and meet the description requirement of 35 USC 112(a), one of the two showings of the rear camera, either that of original reproduction 1.2, or that of original reproduction 1.8, must be consistently utilized in both views.

Corrected drawing sheets are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement-drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The new drawing should not be labeled as “amended.” Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  


Contact Information

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY D. ASCH whose telephone number is (571)272-2632. The examiner can normally be reached Mon.-Fri. 10am - 5:00pm PT.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lakiya G. Rogers can be reached on (571) 270-7145. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY D ASCH/Primary Examiner, Art Unit 2916